            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF MICHIGAN
                 SOUTHERN DIVISION



YOLANDA BETTY, on behalf
of M.A.T.B.,

                 Plaintiff,
            v.                            Case No. 18-10922
                                          Hon. Terrence G. Berg
COMMISSIONER OF
SOCIAL SECURITY,

                 Defendant.



 ORDER ADOPTING REPORT AND RECOMMENDATION
     This matter is before the Court on Magistrate Judge
Elizabeth   A.   Stafford’s   March    13,   2019    Report    and

Recommendation (ECF No. 23), recommending that Defendant’s

Motion for Summary Judgment (ECF No. 22) be GRANTED and

Plaintiff’s Motion for Summary Judgment (ECF No. 17) be

DENIED.

  The Court has reviewed Magistrate Judge Stafford’s report and

recommendation, and Plaintiff’s objections thereto. For the reasons

set forth below, Plaintiff’s objections are OVERRULED, and the

report and recommendation is ACCEPTED and ADOPTED as the

Court’s findings of fact and conclusions of law. Consequently, the
decision of the Commissioner denying Plaintiff’s claims for

supplemental social security income benefits is AFFIRMED.

  Plaintiff brings this claim on behalf of M.A.T.B., a minor child

who is seeking disability benefits. Plaintiff filed timely objections to
Magistrate    Judge    Stafford’s   March    13,   2019   Report   and

Recommendation. ECF No. 24. This Court reviews de novo parts of

a report and recommendation to which a party objects. Bass v.
McMahon, 499 F.3d 509 (6th Cir. 2007). In conducting that de novo

review, “[a] judge of the court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate

judge. The judge may also receive further evidence or recommit the

matter to the magistrate judge with instructions.” Id. After careful

analysis of the record, including Plaintiff’s objections, the Court
concludes Plaintiff’s objections do not warrant reaching a

conclusion contrary to the Administrative Law Judge (ALJ) or the

Magistrate Judge’s Report and Recommendation.

  a. Legal Standard

  The Social Security Act (the Act) “entitles benefits to certain

claimants who, by virtue of a medically determinable physical or

mental impairment of at least a year’s expected duration, cannot

engage in ‘substantial gainful activity.’” Combs v. Comm’r of Soc.

Sec., 459 F.3d 640, 642 (6th Cir. 2006) (en banc) (quoting 42 U.S.C.

§ 423(d)(1)(A)). When the claimant is a minor child, the claimant
                                    2
will be considered disabled if he “has a medically determinable

physical or mental impairment, which results in marked and severe

functional limitations, and which can be expected to result in death

or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i).

  The Social Security Administration determines whether a child

is disabled in three steps: (1) whether the child is engaged in
“substantial gainful activity”; (2) whether the child has any “severe”

impairments;       and   (3)   whether    the    child’s   impairment   or

combination    of    impairments        meets,    medically   equals,   or

functionally equals an impairment listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1 (Listings). See 20 C.F.R. § 416.924(a);

Barnett ex rel. D.B. v. Comm’r of Soc. Sec., 573 F. App’x 461, 462
(6th Cir. 2014).

  To determine an impairment’s functional equivalence, the SSA

examines the effects of the impairment on six behavioral domains:

(1) acquiring and using information, (2) attending and completing

tasks, (3) interacting and relating with others, (4) moving about and

manipulating objects, (5) caring for yourself, and (6) health and

physical well-being. Barnett, 573 F. App’x at 464; 20 C.F.R.

§ 416.926a(b)(1). If a claimant’s impairments result in “‘marked’

limitations in two domains” or “an ‘extreme’ limitation in one,”

those impairments “functionally equal” the impairments listed in
                                    3
the regulation. An impairment results in “marked limitation” in a

domain when the impairment “interferes seriously” with the

“ability to independently initiate, sustain, or complete activities.”

20 C.F.R. § 416.926(e)(2). An impairment results in “extreme”
limitation when the impairment “interferes very seriously” with the

“ability to independently initiate, sustain, or complete activities.”

20 C.F.R. § 416.926(e)(3).
  b. Proceedings Below

  The ALJ used the proper legal framework set forth above to

determine the following: M.A.T.B. had not engaged in substantial

gainful activity since the application date; M.A.T.B. has the severe

impairments of attention deficit hyperactivity disorder (ADHD) and

oppositional defiant disorder (ODD); M.A.T.B’s impairments do not
meet, medically equal, or functionally equal the severity of the

regulatory listings. Transcript, ECF No. 8-2, PageID.50. The ALJ

came to this conclusion by analyzing each of the six behavioral

domains, finding that M.A.T.B. displayed less than marked

limitations in acquiring and using information, attending and

completing tasks, interacting and relating with others, and health

and physical wellbeing, and no limitations in moving about and

manipulating objects and caring for himself. Id. at PageID.52–59.

  Based on the analysis above, the ALJ concluded that M.A.T.B. is

not disabled as that term is defined in the Social Security Act.
                                 4
M.A.T.B. requested review from the SSA Appeals Council; the

Appeals Council declined to review the ALJ’s decision.

     In cases where the SSA Appeals Council denies review, the ALJ’s

decision stands as the Commissioner’s final decision. See 20 C.F.R.
§ 404.981. Limited judicial review of the Commissioner’s disability

determination by a federal district court is permitted under 42

U.S.C. § 405(g). The scope of that judicial review is circumscribed
in    that    the   reviewing   district   court   “must   affirm   the

Commissioner’s conclusions absent a determination that the

Commissioner has failed to apply the correct legal standard or has

made findings of fact unsupported by substantial evidence in the

record.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th

Cir. 2005).
     Substantial evidence is “such relevant evidence as a reasonable

mind might accept to support the ALJ’s conclusion.” Bass, 499 F.3d

at 509 (quotation marks omitted). The substantial evidence

standard is less exacting than the preponderance of evidence

standard. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007) (“Substantial evidence is . . . more than a scintilla of evidence

but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”). Satisfying the substantial evidence standard does not

require finding that a decision for the other party would be
                                    5
unreasonable. Instead, if the ALJ’s decision is supported by

substantial evidence, “then reversal would not be warranted even if

substantial evidence would support the opposite conclusion.” Bass,

499 F.3d at 509 (emphasis added).
  c. Analysis

  Plaintiff filed two objections to the Magistrate Judge’s Report

and Recommendation. First, he objects that “The Magistrate erred
when she affirmed the ALJ’s finding that MATB’s domains of

acquiring and using information and attending and completing

tasks were less than markedly impaired.” Plaintiff’s Objections,

ECF No. 24, PageID.449. Second, he objects that “The Magistrate

erred when she affirmed the ALJ’s finding that MATB’s domain of

interacting and relating to others was less than markedly
impaired.” Id. at PageID.451.


    i.   Acquiring and using information and attending and
         completing tasks
  In his first objection, Plaintiff argues that the ALJ “failed to
seriously consider” Plaintiff’s prior poor academic performance and

Individualized Education Plan (IEP), placing too much weight on

the fact that Plaintiff had been showing behavioral improvement at

school. Id. at PageID.450. This evidence was thoroughly considered,

both in the ALJ’s decision and in the Magistrate Judge’s Report and


                                6
Recommendation. A review of the ALJ’s written decision quickly

belies Plaintiff’s objection. The ALJ devoted several paragraphs to

discussing Plaintiff’s IEP and prior academic difficulties. As noted

in the subsection above, the substantial evidence standard is
satisfied even when the opposite decision also would have been

supported by substantial evidence. The ALJ’s written opinion

shows that the ALJ considered all available evidence. Plaintiff’s
first objection is therefore overruled.


   ii.   Interacting and relating to others
  Again, Plaintiff’s objection does not respond specifically to the

Magistrate Judge’s Report and Recommendation. Plaintiff focuses

on the fact that “on the date of the hearing, information was
provided with a notice that Plaintiff was to appear at a detention

hearing at the Circuit Court of Cook County – Juvenile Justice

Division in Chicago, Illinois following an incident where Plaintiff

became unruly and disobedient to police officers.” ECF No. 24,

PageID.452. But there is no evidence that the ALJ or the

Magistrate Judge failed to consider that fact. Instead, Plaintiff
summarily deems the ALJ’s analysis “woefully inadequate” and

states without support that the ALJ’s finding is outside the “‘zone

of choice’ within which the ALJ can make evidentiary findings
without interference.” Id. at PageID.453.

                                   7
  Indeed, the ALJ engaged extensively with the entirety of

Plaintiff’s medical and behavioral record to determine that

Plaintiff’s impairment resulted in a less than marked limitation in

the domain of interacting and relating with others. Transcript, ECF
No. 8-2, PageID.55–57. The Court finds no basis for the objection

that the ALJ failed to consider any relevant evidence. Plaintiff’s

second objection is therefore overruled.
  d. Conclusion

     In sum, Plaintiff’s objections do not warrant declining to adopt

Magistrate Judge Stafford’s Report and Recommendation. As such,

the Court hereby ACCEPTS AND ADOPTS Magistrate Judge

Stafford’s Report and Recommendation (ECF No. 23) as this Court’s

findings of fact and conclusions of law. Plaintiff’s motion for
summary judgment (ECF No. 17) is DENIED, Defendant’s motion

for summary judgment (ECF No. 22) is GRANTED, and the

findings and conclusions of the Commissioner are AFFIRMED.



     SO ORDERED.
                            s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE

Dated: April 16, 2019




                                 8
                      Certificate of Service
      I hereby certify that this Order was electronically submitted
on April 16, 2019, using the CM/ECF system, which will send
notification to each party.

                                       s/A. Chubb
                                       Case Manager




                                9
